Citation Nr: 1608263	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  16-07294	)	DATE
	)
	)

		On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the overpayment in the amount of $2,941.81 is proper.

(The issue of Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with panic disorder without agoraphobia, prior to February 2, 2015 and in excess of 70 percent thereafter is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2015 letter by the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2015, the Veteran was sent a demand letter for repayment of an overpayment of $2, 941.81.  In July 2015, he submitted a statement disputing the amount of the overpayment and requesting an audit.  The audit results were sent in July 2015, but no statement of the case (SOC) in response to the notice of disagreement was issued, and there is nothing in the file to indicate that the Veteran no longer disagrees with the overpayment.  Therefore, the issue must be remanded so that the issue can be readjudicated in an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC with the July 2015 notice of disagreement with the overpayment assessed in June 2015.  Inform the Veteran that if the claim is denied, a Substantive Appeal must be filed in order for the Board to review the appeals on these issues.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




